DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: “form” in paragraph 0004 should be --from--.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should include antecedent basis for claim 8.

Claim Objections
Claim 8 is objected to because of the following informalities:  the “are” at the end of line 13 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inbar et al. (US 2022/0156000) as supported by its provisional application 63/114,397.
The provisional application 63/114,397 is virtually identical to the publication except for not including paragraph 0001 of the publication.  All subsequent references are made to the publication.
In regards to claim 20, Inbar as supported by its provisional teaches a controller, comprising:
a command manager configured to generate commands based on requests received from a host (“The data for each of the zone-append commands are transferred over a data bus, such as a PCIe bus, where a controller, such as the controller 108 of FIG. 1, queues the zone-append commands to be written to the respective location in the die of the respective zone.”, paragraph 0053; See figure 1), allocate write pointers to the commands in an order in which the commands are generated, and store the commands in order based on an operating state of a storage device (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone). After the Write0 is written to the first block, the 8 K Write1 is written to the next available blocks, occupying the next two blocks (i.e., two 4 K size blocks). The write pointer is updated to reflect the 16 K size location of the zone for the next write command. The last 16 K Write2 command is written to the next four blocks (i.e., four 4 K size blocks).”, paragraph 0038), the storage device including memory zones, each memory zone having a corresponding zone identification (“Each of the zone append commands 712a-712h comprises or is associated with a zone identification (ID) to inform the storage device 704 of where the data of the zone append commands 712a-712h should be stored (i.e., which erase block(s) associated with a specific zone).”, paragraph 0059);
a write queue configured to associate each of the commands with a corresponding zone identification and store the commands (“The data for each of the zone-append commands are transferred over a data bus, such as a PCIe bus, where a controller, such as the controller 108 of FIG. 1, queues the zone-append commands to be written to the respective location in the die of the respective zone.”, paragraph 0053);
temporary buffers configured to store the commands based on the zone identifications associated with the commands (“The controller receives a plurality of zone append commands, each zone append command being associated with a zone identification identifying a zone of a plurality of zones, and fetches and aggregates data associated with each zone append command by the zone identification in an append write buffer.”, paragraph 0023); and
a zone manager configured to store the commands output from the write queue in the temporary buffers and output corresponding commands included in a temporary buffer whose storage size is filled up (“If the data transfer size (e.g., write size) associated with a zone-append command is less than the minimum transfer size (e.g., write size), such as the size of an erase block or a page, the zone-append command may be held at a buffer, such as a write buffer 116 of FIG. 1, until the one or more zone-append commands held at the buffer aggregate to the minimum transfer size.”, paragraph 0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inbar et al. (US 2022/0156000) as supported by its provisional application 63/114,397 in view of Burke et al. (US 9,626,309).
In regards to claim 1, Inbar teaches a controller for controlling a memory device, comprising:
a write queue configured to store commands for operating the memory device that are generated based on requests received from a host (“The data for each of the zone-append commands are transferred over a data bus, such as a PCIe bus, where a controller, such as the controller 108 of FIG. 1, queues the zone-append commands to be written to the respective location in the die of the respective zone.”, paragraph 0053; See figure 1), zone identifications of the commands each indicating a memory region in the memory device to store data corresponding to a command (“Each of the zone append commands 712a-712h comprises or is associated with a zone identification (ID) to inform the storage device 704 of where the data of the zone append commands 712a-712h should be stored (i.e., which erase block(s) associated with a specific zone).”, paragraph 0059), and write pointers of the commands each indicating an order that the requests are output from the host (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone).”, paragraph 0038); and
a queue controller (Controller 108, figure 1) configured to:
receive the commands, the zone identifications, and the write pointers from the write queue (“The data for each of the zone-append commands are transferred over a data bus, such as a PCIe bus, where a controller, such as the controller 108 of FIG. 1, queues the zone-append commands to be written to the respective location in the die of the respective zone.”, paragraph 0053), and
store the commands in buffers allocated the zone identifications based on the write pointers, respectively (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone). After the Write0 is written to the first block, the 8 K Write1 is written to the next available blocks, occupying the next two blocks (i.e., two 4 K size blocks). The write pointer is updated to reflect the 16 K size location of the zone for the next write command. The last 16 K Write2 command is written to the next four blocks (i.e., four 4 K size blocks).”, paragraph 0038).
Inbar fails to teach the queue controller configured to:
based on an occurrence of an event that a number of commands stored in a buffer among the buffers reaches a preset number set in the buffer, output commands stored in the buffer.
Burke teaches the queue controller configured to:
based on an occurrence of an event that a number of commands stored in a buffer among the buffers reaches a preset number set in the buffer (“In an embodiment, commands are coalesced until a threshold number of commands in the incoming queue 144 is reached.”, Col. 6, lines 15-17), output commands stored in the buffer (“When the arbiter 104 selects the next incoming queue 144 for the IO controller 100 to process, the IO controller 100 reads or requests multiple commands from the incoming queue 144 at once in one operation.”, Col. 6, lines 33-36)
such that the total amount of bus overhead is reduced (Col. 6, lines 40-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Inbar with Burke such that the queue controller configured to:
based on an occurrence of an event that a number of commands stored in a buffer among the buffers reaches a preset number set in the buffer, output commands stored in the buffer
such that the total amount of bus overhead is reduced (id.).
In regards to claim 2, Inbar further teaches that the zone identifications includes indices that are allocated to corresponding memory regions according to consecutive logical block addresses (“The zone ID to block mapping table 820 tracks a zone ID of a particular zone to the specific channel, die, and blocks associated with the zone. The controller 710 uses the zone ID to block mapping table 820 to look up which zone is associate with the zone ID of each zone append command 712, and then to determine which channel, die, and blocks are associated with the zone identified. The block may be identified by a starting LBA of the block.”, paragraph 0072), and 
wherein each of the write pointers comprises a logical block address used to write consecutive data in the memory region (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone). After the Write0 is written to the first block, the 8 K Write1 is written to the next available blocks, occupying the next two blocks (i.e., two 4 K size blocks). The write pointer is updated to reflect the 16 K size location of the zone for the next write command. The last 16 K Write2 command is written to the next four blocks (i.e., four 4 K size blocks).”, paragraph 0038).
In regards to claim 3, Inbar further teaches that the write queue includes a queue buffer configured to store the commands (“The data for each of the zone-append commands are transferred over a data bus, such as a PCIe bus, where a controller, such as the controller 108 of FIG. 1, queues the zone-append commands to be written to the respective location in the die of the respective zone.”, paragraph 0053).
In regards to claim 4, Inbar further teaches that the queue controller is configured to:
select a zone identification among the zone identifications (“Each of the zone append commands 712a-712h comprises or is associated with a zone identification (ID) to inform the storage device 704 of where the data of the zone append commands 712a-712h should be stored (i.e., which erase block(s) associated with a specific zone).”, paragraph 0059), and 
store commands corresponding to the selected zone identification in a buffer allocated the selected zone identification based on an order of write pointers of the commands, respectively (“The data for each of the zone-append commands are transferred over a data bus, such as a PCIe bus, where a controller, such as the controller 108 of FIG. 1, queues the zone-append commands to be written to the respective location in the die of the respective zone.”, paragraph 0053).
In regards to claim 5, Inbar further teaches that the buffer includes sub-buffers that are configured to store the commands based on the order of the write pointers of the commands (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone). After the Write0 is written to the first block, the 8 K Write1 is written to the next available blocks, occupying the next two blocks (i.e., two 4 K size blocks). The write pointer is updated to reflect the 16 K size location of the zone for the next write command. The last 16 K Write2 command is written to the next four blocks (i.e., four 4 K size blocks).”, paragraph 0038).
In regards to claim 6, Inbar further teaches that the commands includes a first command, to which a write pointer designated as a start pointer is allocated, the first command stored in a first sub-buffer among the sub-buffers included in the buffer (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone).”, paragraph 0038).
In regards to claim 7, Inbar further teaches that the queue controller is configured to store the commands in the sub-buffers based on the order of the write pointers of the commands (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone). After the Write0 is written to the first block, the 8 K Write1 is written to the next available blocks, occupying the next two blocks (i.e., two 4 K size blocks). The write pointer is updated to reflect the 16 K size location of the zone for the next write command. The last 16 K Write2 command is written to the next four blocks (i.e., four 4 K size blocks).”, paragraph 0038).
In regards to claim 8, Inbar further teaches that each buffer includes sub-buffers (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone). After the Write0 is written to the first block, the 8 K Write1 is written to the next available blocks, occupying the next two blocks (i.e., two 4 K size blocks). The write pointer is updated to reflect the 16 K size location of the zone for the next write command. The last 16 K Write2 command is written to the next four blocks (i.e., four 4 K size blocks).”, paragraph 0038) and the queue controller is further configured to:
keep commands stored in a buffer including at least one empty sub-buffer until all of sub-buffers included in the buffer are store at least one command of the commands (“An open zone is an empty or partially full zone that is ready to be written to and has resources currently allocated. The data received from the host device with a write command or zone-append command may be programmed to an open erase block that is not currently filled with prior data.”, paragraph 0044; “A full zone is one that is completely filled with data, and has no more available blocks to write data to (i.e., WP=zone capacity (ZCAP)).”, paragraph 0045).
In regards to claim 9, Inbar further teaches a system buffer configured to store mapping information of physical block addresses and logical block addresses and mapping information of the logical block addresses and zone identifications of memory regions included in the memory device (“The location of the data written to the NVM, such as the NVM 110 of FIG. 1, is stored within a logical to physical (L2P) table in the volatile memory, such as the volatile memory 112 of FIG. 1, and the NVM 110. The L2P table comprises pointers to one or more logical block addresses (LBAs) storing data, such as user data.”, paragraph 0037; “The zone ID to block mapping table 820 tracks a zone ID of a particular zone to the specific channel, die, and blocks associated with the zone. The controller 710 uses the zone ID to block mapping table 820 to look up which zone is associate with the zone ID of each zone append command 712, and then to determine which channel, die, and blocks are associated with the zone identified. The block may be identified by a starting LBA of the block.”, paragraph 0072).
In regards to claim 11, Inbar further teaches a command manager configured to generate the commands based on the requests received from the host, determine a transmission order of the commands to be different from the order that the requests are output from the host based on an operating state of the memory device, and transfer the commands to the write queue according to the transmission order (“Though exemplified in the order above, the write commands received at the same time may be written sequentially in any order (i.e., out of order), such that Write2 may be written prior to Write0, in the zone due to the ZNS environment.”, paragraph 0038), and
wherein the command manager is configured to, in response to write pointers outputted from the queue controller, search for physical block addresses respectively mapped to the write pointers (“The location of the data written to the NVM, such as the NVM 110 of FIG. 1, is stored within a logical to physical (L2P) table in the volatile memory, such as the volatile memory 112 of FIG. 1, and the NVM 110. The L2P table comprises pointers to one or more logical block addresses (LBAs) storing data, such as user data.”, paragraph 0037).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inbar et al. (US 2022/0156000) as supported by its provisional application 63/114,397 in view of Burke et al. (US 9,626,309) and Benisty et al. (US 2021/0318801).
In regards to claim 10, Inbar further teaches a memory interface configured to exchange the commands with the memory device (“For instance, a memory unit of NVM 110 may receive data and a message from the controller 108 that instructs the memory unit to store the data.”, paragraph 0028) having memory regions corresponding to zone identifications (“In the SSD, the applications or the host, such as the host device 104 of FIG. 1, controls the data placement in the zones. The flash of the SSD is partitioned into various equal capacity zones.”, paragraph 0036).
Inbar in view of Burke fails to teach that the memory interface includes output buffers corresponding to the zone identifications in an one-to-one manner.  Benisty teaches that the memory interface includes output buffers corresponding to the zone identifications in an one-to-one manner (“For example, each open zone has an XOR buffer and each open XOR buffer, generally, may not be stored in SRAM.”, paragraph 0052).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Inbar with Burke and Benisty such that the memory interface includes output buffers corresponding to the zone identifications in an one-to-one manner in order to provide error correction.
In regards to claim 12, Inbar further teaches that the queue controller is further configured to output write pointers stored in sub-buffers of a buffer allocated a particular zone identification after an output buffer allocated the particular zone identification becomes empty in case that physical block addresses are stored in the output buffer and the write pointers are stored in all of the sub-buffers included in the buffer (“After the full state, the zone contents may be erased, which resets the ZNS to empty.”, paragraph 0039; “When a zone is empty (i.e., ZSE:Empty), the zone is free of data (i.e., none of the erase blocks in the zone are currently storing data) and the write pointer (WP) is at the zone start LBA (ZSLBA) (i.e., WP=0). The ZSLBA refers to the start of a zone (i.e., the first NAND location of a zone). The write pointer signifies the location of the data write in a zone of the storage device. An empty zone switches to an open and active zone once a write is scheduled to the zone or if the zone open command is issued by the host (i.e., ZSIO: Implicitly Opened or ZSEO:Explicitly Opened).”, paragraph 0042).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty et al. (US 2021/0318801) in view of Inbar et al. (US 2022/0156000) as supported by its provisional application 63/114,397.
In regards to claim 13, Benisty teaches a memory system, comprising:
a storage device including memory dies configured to store data (“The data storage device 106 includes NVM 110, which may include a plurality of memory devices or memory units. NVM 110 may be configured to store and/or retrieve data. For instance, a memory unit of NVM 110 may receive data and a message from the controller 108 that instructs the memory unit to store the data. Similarly, the memory unit of NVM 110 may receive a message from the controller 108 that instructs the memory unit to retrieve data. In some examples, each of the memory units may be referred to as a die.”, paragraph 0027); and
a controller (controller 108, figure 1) configured to receive requests and write pointers of the commands from a host, generate commands, and store the commands based on operating states of the memory dies, each of the write pointers indicating an order that the requests are output from the host (“In some embodiments, when the data storage device 106 receives a write command from the host device 104, the controller 108 temporarily stores the data associated with the write command in the internal memory or write buffer 116 before sending the data to the NVM 110.”, paragraph 0032; “Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone). After the Write0 is written to the first block, the 8 K Write1 is written to the next available blocks, occupying the next two blocks (i.e., two 4 K size blocks). The write pointer is updated to reflect the 16 K size location of the zone for the next write command. The last 16 K Write2 command is written to the next four blocks (i.e., four 4 K size blocks).”, paragraph 0037), 
wherein the controller is further configured to:
manage the storage device by grouping memory blocks in the memory dies to multiple zones (“The flash of the SSD is partitioned into various equal capacity zones.”, paragraph 0035), each zone including multiple memory blocks (“As illustrated in FIG. 3, each block in the zone is a 4 K size.”, paragraph 0037), 
based on whether a number of write pointers allocated a zone identification is greater than a preset number set in the zone identification, assigning a priority to the zone (“The zone-append command scheduler may operate on one or more criteria, such as zone fullness and zone aging, such that a zone that is more full and older has a higher priority than that of a zone that is less full and younger.”, paragraph 0053), and
output commands allocated the zone to which the priority is assigned (“Based on the zone information, the zone-append command scheduler determines the zone with the highest priority and attempts to schedule commands to close the zone. For example, if three zones, Zone1, Zone2, and Zone3, are open in the data storage device 106, the controller 108 determines the priority rating of each zone based on factors such as zone fullness and zone aging. If the priority rating of Zone3 is higher than that of Zone1 and the priority rating of Zone1 is higher than that of Zone2, then the zone-append command scheduler will first attempt to schedule commands to Zone3 to fill up the zone first, then Zone1 to fill up the zone second, and then Zone2 to fill up the zone third.”, paragraph 0055).
Benisty fails to teach each zone having a corresponding zone identification.  Inbar teaches each zone having a corresponding zone identification (“each zone append command being associated with a zone identification identifying a zone of a plurality of zones”, paragraph 0007) in order to identify a zone of a plurality of zones (id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Benisty with Inbar to include each zone having a corresponding zone identification in order to identify a zone of a plurality of zones (id.).
In regards to claim 14, Benisty teaches that each of the memory blocks is configured to store the data based on the commands output from the controller (“In NAND flash memory devices, the flash memory device may be divided into a plurality of blocks which may be divided into a plurality of pages. … The controller 108 may write data to and read data from NAND flash memory devices at the page level and erase data from NAND flash memory devices at the block level.”, paragraph 0029).
In regards to claim 15, Benisty further teaches that the controller comprises:
a command manager configured to generate the commands data (“For instance, a memory unit of NVM 110 may receive data and a message from the controller 108 that instructs the memory unit to store the data. Similarly, the memory unit of NVM 110 may receive a message from the controller 108 that instructs the memory unit to retrieve data.”, paragraph 0027), and change an execution order of the commands based on an operating state of the storage device (“Each zone-append command is scheduled based on the zone priority so that a zone that is reaching the criteria for zone closure may be written to first, thus effectively filling the zone, without pad or dummy data, to capacity.”, paragraph 0049);
a system buffer configured to store a mapping table including physical block addresses and logical block addresses (“The location of the data written to the NVM, such as the NVM 110 of FIG. 1, is stored within a logical to physical (L2P) table in the volatile memory, such as the volatile memory 112 of FIG. 1, and the NVM 110. The L2P table comprises pointers to one or more logical block addresses (LBAs) storing data, such as user data.”, paragraph 0036);
a zone manager configured to store the commands in an order of write pointers allocated to the commands (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone). After the Write0 is written to the first block, the 8 K Write1 is written to the next available blocks, occupying the next two blocks (i.e., two 4 K size blocks). The write pointer is updated to reflect the 16 K size location of the zone for the next write command. The last 16 K Write2 command is written to the next four blocks (i.e., four 4 K size blocks).”, paragraph 0037) and provide the priority to corresponding commands (“Each zone-append command is scheduled based on the zone priority so that a zone that is reaching the criteria for zone closure may be written to first, thus effectively filling the zone, without pad or dummy data, to capacity.”, paragraph 0049); and
a memory interface configured to store the corresponding commands output from the zone manager and physical block addresses associated with the corresponding commands and transfer the physical block addresses and the corresponding commands to the memory dies (“For instance, a memory unit of NVM 110 may receive data and a message from the controller 108 that instructs the memory unit to store the data.”, paragraph 0027; “The location of the data written to the NVM, such as the NVM 110 of FIG. 1, is stored within a logical to physical (L2P) table in the volatile memory, such as the volatile memory 112 of FIG. 1, and the NVM 110.”, paragraph 0036).
Inbar further teaches the mapping table including the zone identifications of the dies (“The zone ID to block mapping table 820 tracks a zone ID of a particular zone to the specific channel, die, and blocks associated with the zone. The controller 710 uses the zone ID to block mapping table 820 to look up which zone is associate with the zone ID of each zone append command 712, and then to determine which channel, die, and blocks are associated with the zone identified. The block may be identified by a starting LBA of the block.”, paragraph 0072).
In regards to claim 16, Benisty further teaches that the zone manager comprises:
a write queue configured to store the commands output from the command manager in an order in which the commands are input to the write queue by allocating zones and the write pointers (“NVMe protocol provides a command queue and completion path for access of data stored in data storage device 710 by host 702.”, paragraph 0062); and
a queue controller configured to receive the commands from the write queue, store the commands in buffers allocated zones of the commands (“In some embodiments, when the data storage device 106 receives a write command from the host device 104, the controller 108 temporarily stores the data associated with the write command in the internal memory or write buffer 116 before sending the data to the NVM 110.”, paragraph 0032).
Inbar further teaches the queue controller configured to output the corresponding commands stored in a buffer whose storage size is filled (“The aggregated data is written to the memory device upon the aggregated data for each zone reaching a predetermined programming chunk size, or to a temporary buffer if the predetermined write size is not met.”, paragraph 0023).
In regards to claim 17, Benisty further teaches that each of the buffers includes sub-buffers to which write pointers are respectively allocated (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone). After the Write0 is written to the first block, the 8 K Write1 is written to the next available blocks, occupying the next two blocks (i.e., two 4 K size blocks). The write pointer is updated to reflect the 16 K size location of the zone for the next write command. The last 16 K Write2 command is written to the next four blocks (i.e., four 4 K size blocks).”, paragraph 0037), and
wherein the commands are stored in the sub-buffers corresponding to the write pointers of the commands (“Furthermore, a write pointer (WP) of a zone corresponds to the next available location for a write command. In FIG. 3, the 4 K Write0 is written to the first block and the new write pointer location is at the start of the second block (i.e., at the 4 K size location in the zone). After the Write0 is written to the first block, the 8 K Write1 is written to the next available blocks, occupying the next two blocks (i.e., two 4 K size blocks). The write pointer is updated to reflect the 16 K size location of the zone for the next write command. The last 16 K Write2 command is written to the next four blocks (i.e., four 4 K size blocks).”, paragraph 0037).
In regards to claim 18, Benisty further teaches that the controller is configured to:
assign the priority to the corresponding commands that are stored in a buffer whose storage area is filled up with corresponding write pointers (“The zone-append command scheduler may operate on one or more criteria, such as zone fullness and zone aging, such that a zone that is more full and older has a higher priority than that of a zone that is less full and younger.”, paragraph 0053), and
output the corresponding commands stored in the buffer to the memory interface (“The zone-append command scheduler receives the priority of each zone, which is based on the amount of available data in the zone and zone aging. Based on the zone information, the zone-append command scheduler determines the zone with the highest priority and attempts to schedule commands to close the zone. For example, if three zones, Zone1, Zone2, and Zone3, are open in the data storage device 106, the controller 108 determines the priority rating of each zone based on factors such as zone fullness and zone aging. If the priority rating of Zone3 is higher than that of Zone1 and the priority rating of Zone1 is higher than that of Zone2, then the zone-append command scheduler will first attempt to schedule commands to Zone3 to fill up the zone first, then Zone1 to fill up the zone second, and then Zone2 to fill up the zone third.”, paragraph 0055).
In regards to claim 19, Benisty further teaches that the controller is configured to:
output, to a memory interface, commands associated with write pointers including a control key in response to an output request from the host (“Host memory 704 is a device allowing information, such as executable instructions, cryptographic keys, configurations, and other data, to be stored and retrieved.”, paragraph 0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennett (US 2021/0081330) teaches write pointers and non-sequential zoned namespaces.  Kanno (US 2021/0255803) teaches transferring write data based on the total size of the write data.  Singh (US 2021/0334006) teaches a zone random write area.  Ha (US 2022/0035561) teaches storing data based on the data size.  Ishiguro (US 2022/0188020) as supported by Ishiguro (JP 2022-94705) and its translation teaches separate buffers for zones.  Javier González ("Zoned Namespaces") teaches a buffer for zoned writes with queue depths greater than 1.  The other art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jin (US 2021/0056023) teaches zoned buffer areas.  Shin (US 2021/0263674) teaches a command to program zones.  Kwak (US 2022/0137817) teaches a write buffer for zoned namespaces.  Kanteti (US 2022/0308780) teaches zoned block staging in zoned namespace.  Shin (US 11,327,681) teaches a command to program zones.  Shin (US 2022/0261180) teaches a write buffer and an SLC buffer for zones.  Shin (US 2022/0269434) teaches allocating buffer memory for zones.  Noh (US 11,481,146) teaches zoned and common buffer memory.  Brock et al. ("Zoned Random Write Area") and Brock et al. ("Zoned Random Write Area") teach the ratified standards for zoned write areas in NVM Express.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        9 December 2022